DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
In re Claim 1, Eddleman is considered to teach the amended limitations as discussed further below.  In particular, Eddleman teaches that the first node (where 36 and 38 meet) is configured to receive the bias voltage from charge pump 38 (col 6 lines 9-57).
In re Claim 10, a new rejection in view of Elliot (2018/0205220) has been issued to address the amended limitations as seen below.
In re Claims 22, a rejection in view of Sakamoto (2008/0205100) has been issued to address the new claims as seen below.
The previous claim objections and rejections under 35 USC 112 have been withdrawn due to the amendments made.
The previous rejection has been modified to address the amendments made.
Claim Objections
Claim 22 is objected to because of the following informalities:  

In line 7, “first current” should be replaced with --control-- to better represent the invention as seen in Figure 3.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eddleman (7,342,328).
In re Claim 1, Eddleman teaches a circuit as seen in Figure 4, comprising: 
a switch (switch seen connected between 38 and “GATE”) coupled between a first node (where 36 and 38 meet) and a second node (“GATE”), the first node configured to receive a bias voltage (38, ; 

a logic gate (53) having a first input, a second input coupled to a third node (output of 52), and an output coupled to the gate terminal of the first transistor (via 54); 
and a comparator (48) having a first input coupled to the second node, a second input coupled to a fourth node (“ON”, connected via Vcc and 42), and an output coupled to the first input of the logic gate (via 48).
In re Claim 2, Eddleman teaches a second transistor N2 which is considered to have its gate connected to a fifth node (where capacitor 34 connects to ground), a drain coupled to a sixth node 40, and the source coupled to the fourth node “ON” (via remaining body of N2 and 42).
In re Claim 3, Eddleman teaches a first resistor (top resistor of 42) coupled between the fourth node (“ON”) and a fifth node (where bottom resistor of 42 connects to ground).  
In re Claim 5, Eddleman teaches a third resistor (top resistor of 42) coupled between the second input of the comparator (at Vcc) and the fourth node (“ON”).
In re Claim 9, Eddleman teaches that a pre-emphasis signal is received at the third node from a controller (44, 52, 54, 56, and NOR gate connected to 54), and .
Claim(s) 22, 24, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakamoto (2008/0205100).
In re Claim 22, Sakamoto teaches a circuit as seen in Figure 18 comprising: a transistor (9) having a first current terminal (drain), a second current terminal (source), and a control terminal (gate); a Zener diode (80) having a first cathode and a first anode, the first anode coupled to the first current terminal (via 22) and the first cathode coupled to the control terminal (via 76 and 104); a first resistor (24) having a first resistor terminal (lower terminal) and a second resistor terminal (upper terminal), the first resistor terminal coupled to the first current terminal (via 120 and 22); a second resistor (120) having a third resistor terminal (upper terminal) and a fourth resistor terminal (lower terminal), the third resistor terminal coupled to the first resistor terminal (as seen in Figure 18); and a diode (22) having a second cathode and a second anode, the second anode coupled to the second resistor terminal (via 120 and 26) and the second cathode coupled to the fourth resistor terminal (physically coupled via body and anode of 22).
In re Claim 24, Sakamoto teaches a third resistor 121 having a fifth resistor terminal (lower terminal) and a sixth resistor terminal (upper terminal), the fifth 
In re Claim 25, Sakamoto teaches wherein the Zener diode is a first Zener diode, the circuit further comprising: a capacitor (27) having a first capacitor terminal (lower terminal) and a second capacitor terminal (upper terminal), the first capacitor terminal coupled to the second current terminal (via 121 and 23) and the second capacitor terminal coupled to a ground terminal (via 119); and a second Zener diode (81) having a third anode and a third cathode, the third cathode coupled to the second current terminal (physically coupled via body and anode of 18, 121, and 23) and the third anode coupled to the ground terminal (physically coupled via body and cathode of 81 and 119).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eddleman (7,342,328) in view of Zoebl et al (DE 3842169 w/ Abstract).
In re Claim 4, Eddleman teaches that comparator 48 compares the gate voltage at the second node with voltage Vcc to determine when the gate voltage is 
  Zoebl teaches as seen in Figure 1 utilizing voltage dividers (R21 with R22 and R23 with R24) at the inputs of a comparator that compares a voltage U1 with a Vcc voltage (+5V) [Abstract].  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize voltage dividers as taught by Zoebl at the inputs of comparator 48 of Eddleman since it would allow a user to scale the respective inputs to increase flexibility of the threshold voltage.
Upon modification, the top resistor of a voltage divider would be connected between the second node “GATE” and the center of the voltage divider connected to the comparator 48 input as a fifth node.  
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eddleman (7,342,328) in view of Kawamura (2018/0026458).
In re Claim 6, Eddleman teaches a master power supply 33 as seen in Figure 4 that provides the Vcc voltage (col 7 lines 4-10).  Furthermore, Zoebl demonstrates in Figure 1 that though not explicitly shown in Eddleman, active circuitry such as logic circuits and comparators are known in the art to require a Vcc supply voltage.  Eddleman does not specifically teach the diode, capacitor, and regulator as claimed.
Kawamura teaches a power supply circuit 30 to supply a Vcc voltage as seen in Figure 1 comprising a diode (D22) having an anode coupled to a sixth node and a cathode coupled to a seventh node; a capacitor (31) coupled between the seventh node and the ground terminal; and a regulator (32) having an input coupled to the seventh node and an output coupled to an eighth node (paragraphs 47-48).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the diode, capacitor, and regulator as taught by Kawamura, since Kawamura demonstrates that the components can be arranged as claimed to provide a concrete circuit arrangement to serve as the power supply circuit 33 of Eddleman. 
Claim 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eddleman (7,342,328) in view of Kawamura (2018/0026458) and Elliot (2018/0205220).
In re Claim 10, Eddleman teaches a system as seen in Figure 4, comprising: 
	a power supply (33) coupled to a first node (40); 
a load (implied) coupled to a second node (“VMASTER”); 
a first n-type field-effect transistor (N2) having a gate terminal coupled to a third node (“GATE” terminal), a drain terminal coupled to the first node and a source terminal coupled to the second node; 

and a controller (52) coupled to the turn-off circuitry and configured to detect the fault in the system and instruct the turn-off circuitry to turn off the nFET N2 based on the fault occurring in the system (col 8 lines 4-20).
Eddleman further teaches that master power supply 33 as seen in Figure 4 provides the Vcc voltage (col 7 lines 4-10), but does not specifically teach a battery or a resistor coupled to the third node.
Kawamura teaches a power supply circuit 30 to supply a Vcc voltage at a first node, wherein the power supply circuit receives voltage from a battery 50 as seen in Figure 1 (paragraphs 47-48).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a battery and power supply circuit as taught by Kawamura, since Kawamura demonstrates that the components can be arranged as claimed to provide a concrete circuit arrangement to serve as the power supply circuit 33 of Eddleman. 
Elliot teaches providing a resistor 305 between the gate and source (i.e., third node and second node, respectively) of a pass transistor MOSFET 306 in 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a resistor connected between the third and second node of Eddleman as taught by Elliot, since Elliot teaches that by doing so the transistor N2 of Eddleman can be insured to turn off when no gate signal is present.
In re Claim 17, Eddleman teaches that the fault is a short condition of the load (col 8 lines 5-20).
Allowable Subject Matter
Claims 7, 8, 11-15, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In re Claims 7 and 8, Eddleman fails to teach that comparator 48 comprises the structure as claimed.
In re Claims 11-15, Elliot further teaches placing a resistor 316 between the gate of the transistor (i.e., third node) and a fourth node receiving a gate signal to limit any excessive current flow to the gate (paragraph 42).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the gate resistor as taught by Elliot between the 
Eddleman as modified by Elliot would teach turn-off circuitry as seen in Figure 4 of Eddleman comprising: the first resistor connected between gate and source (i.e., third and second node, respectively); a second resistor coupled between the third node (gate of N2) and a fourth node (drain of N3); a second nFET (N3) having a gate terminal, a drain terminal coupled to the fourth node, and a source terminal coupled to a ground terminal; a logic gate (53) having an output coupled to the gate terminal of the second nFET (via 54), a first input, and a second input coupled to the controller 52; a comparator (48) having an output coupled to the first input of the logic gate 53 (via OR gate), a first input coupled to the fourth node “GATE”, and a second input (connected to Vcc); and a switch (seen connected 36 and “GATE”) coupled between a fifth node (where the switch and 36 meet) and the fourth node and having a control terminal coupled to the controller (via 53, 54, and NOR gate).
However, Eddleman as modified by Elliot fails to teach a third resistor coupled between the second input of the comparator and the second node.
In re Claim 23, Sakamoto fails to teach a Schmitt trigger or inverter as claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER J CLARK/Examiner, Art Unit 2836                                                                                                                                                                                                        7/25/21

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836